PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 05-4727
EMILIO CHASE, a/k/a Dominic Mario
Chase, a/k/a E,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-04-42)

                      Argued: September 21, 2006

                      Decided: October 25, 2006

       Before WILKINS, Chief Judge, KING, Circuit Judge,
              and HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge King and Senior Judge Hamilton joined.


                             COUNSEL

ARGUED: Brian Christopher Crockett, OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Clarksburg, West Virginia, for Appel-
lant. Paul Thomas Camilletti, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee. ON BRIEF:
Thomas E. Johnston, United States Attorney, Thomas O. Mucklow,
2                      UNITED STATES v. CHASE
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


                             OPINION

WILKINS, Chief Judge:

  Emilio Chase appeals his sentence for distributing cocaine base
within 1,000 feet of a school, see 21 U.S.C.A. §§ 841(a)(1), 860
(West 1999). We affirm.

                                  I.

   In November 2003, a confidential informant made several pur-
chases of cocaine base from Chase in Martinsburg, West Virginia.
During a subsequent search of a residence, West Virginia troopers
found Chase hiding under the basement steps near a small amount of
marijuana. They arrested him for obstructing an officer and marijuana
possession. At that time, Chase falsely identified himself to the offi-
cers and the magistrate judge as "Dominic Mario Chase," his brother.
Chase was placed on bond in the state case, and a federal indictment
was later returned against Dominic Mario Chase ("Dominic") charg-
ing four drug-related offenses. Dominic was arrested and detained for
several days in Maryland before Chase’s deceit was discovered. A
superseding indictment charging Chase was subsequently returned.

   Chase entered into a written plea agreement with the Government
in which he agreed to plead guilty to one count of distributing cocaine
base within 1,000 feet of a school. The agreement contained the fol-
lowing pertinent language:

       7. Contingent upon Defendant’s payment of the $100.00
    special assessment fee within 40 days following the entry
    of his plea, the United States will make the following non-
    binding recommendations:

         A. If in the opinion of the United States Attorney’s
    Office, Defendant accepts responsibility and if the probation
                       UNITED STATES v. CHASE                         3
    office recommends a two-level reduction for "acceptance of
    responsibility," as provided by Guideline 3E1.1, then the
    United States will concur in and make such recommenda-
    tion;

         B. Should Defendant give timely and complete infor-
    mation about his own criminal involvement and provide
    timely notice of his intent to plead guilty, thereby permitting
    the United States to avoid trial preparation and if he com-
    plies with all the requirements of this agreement, the United
    States will recommend an additional one level reduction, so
    long as Defendant executes the plea agreement on or before
    Monday, February 28, 2005, at 12:00 p.m., and return[s] an
    executed copy to the United States by that day . . . .

          ....

      8. If in the opinion of the United States, Defendant either
    engages in conduct defined under the Application Notes of
    Guideline 3C1.1, fails to cooperate as promised, fails to pay
    the special assessment within 40 days following the entry
    of his plea, or violates any other provision of this plea
    agreement, then the United States will not be bound to make
    the foregoing recommendations, and the Defendant will not
    have the right to withdraw the plea.

J.A. 22 (emphasis in original).

   Chase’s Presentence Report (PSR) concluded that Chase qualified
for sentencing as a career offender, see United States Sentencing
Guidelines Manual § 4B1.1 (2004), thereby warranting a base offense
level of 34. The PSR further recommended a reduction for acceptance
of responsibility of either two or three levels, depending on whether
the Government moved for the third-level reduction. See U.S.S.G.
§ 3E1.1.

   At the sentencing hearing, the Government refused to recommend
either the two-level reduction for acceptance of responsibility or the
third-level reduction, claiming that Chase had not fulfilled his obliga-
4                       UNITED STATES v. CHASE
tions under the plea agreement. While Chase provided some informa-
tion regarding the charged offense during his debriefing, in the
opinion of the Government, he was less than candid concerning cer-
tain details. Specifically, Chase only told the Government that his
cocaine source was a "white guy named Steve" whom he had met in
a parking lot. J.A. 101. The investigators who debriefed Chase did not
believe that "someone of Mr. Chase’s position in the drug world
would be dealing with an unknown individual, someone that he
couldn’t identify [any] further than what he provided . . . ." Id. at 102.
Based on the limited nature of the information provided and the fact
that Chase had lied previously about his identity, the Government
concluded that he possessed additional information that he was refus-
ing to disclose. The Government also submitted that Chase had failed
to pay the $100 special assessment.

   Chase denied that he had breached the plea agreement, maintaining
that he gave the Government all of the information that it asked for
and that he was financially unable to pay the special assessment. He
therefore requested the two-level reduction and asserted that the plea
agreement bound the Government to move for the third-level reduc-
tion. And, although conceding that the third-level reduction could not
be granted absent a motion from the Government, Chase asked the
district court nonetheless to "fashion a sentence that reflects the addi-
tional one level." Id. at 105.

   At the conclusion of the parties’ arguments, the district court
granted the two-level reduction but refused to require the Government
to move for the third-level reduction. In light of Chase’s status as a
career offender, the two-level reduction produced a total offense level
of 32. Because Chase’s Criminal History Category was VI pursuant
to the career offender guideline, see U.S.S.G. § 4B1.1(b), the district
court determined his guideline range to be 210 to 262 months impris-
onment. The court sentenced Chase at the bottom of that range.

                                   II.

    Section 3E1.1 of the sentencing guidelines provides as follows:

      (a) If the defendant clearly demonstrates acceptance of
          responsibility for his offense, decrease the offense
          level by 2 levels.
                       UNITED STATES v. CHASE                         5
    (b) If the defendant qualifies for a decrease under subsec-
    tion (a), the offense level determined prior to the operation
    of subsection (a) is level 16 or greater, and upon motion of
    the government stating that the defendant has assisted
    authorities in the investigation or prosecution of his own
    misconduct by timely notifying authorities of his intention
    to enter a plea of guilty, thereby permitting the government
    to avoid preparing for trial and permitting the government
    and the court to allocate their resources efficiently, decrease
    the offense level by 1 additional level.

Chase contends that the Government breached the terms of the plea
agreement by refusing to move for the third-level reduction for timely
acceptance of responsibility. The Government, however, argues that
under the plain language of the plea agreement, it had no duty to
move for the third-level reduction because Chase failed to pay the
$100 special mandatory assessment within 40 days of execution of the
agreement, because it did not believe Chase had been completely
truthful regarding the details of his offense, and because Chase lied
about his identity when he was originally arrested by the West Vir-
ginia troopers.

   Questions regarding how a plea agreement should be interpreted
are legal questions, which we review de novo. See United States v.
Snow, 234 F.3d 187, 189 (4th Cir. 2000). A finding that the defendant
breached a plea agreement by failing to sufficiently cooperate with
the Government is factual in nature, and we review it for clear error.
See id. Our review of a plea agreement is "guided by contract law,
and parties to the agreement should receive the benefit of their bar-
gain." United States v. McQueen, 108 F.3d 64, 66 (4th Cir. 1997).

   Here, the agreement clearly states—in bold print, no less—that
Chase’s failure to timely pay the special assessment relieved the Gov-
ernment of any obligation under the agreement to move for the addi-
tional one-level reduction. Although Chase explains why he could not
pay the assessment, he offers no legal justification for why we should
not enforce the terms of the bargain to which the parties agreed. Addi-
tionally, the record adequately supported a determination that Chase
had not cooperated fully "in the opinion of the United States." J.A.
22; cf. Snow, 234 F.3d at 190 (holding that when "a plea agreement
6                        UNITED STATES v. CHASE
contemplates that the Government will make a § 5K1.1 motion1 if the
defendant provides truthful cooperation, the Government remains the
appropriate party to assess whether the defendant has performed that
condition adequately"). Either basis justified the conclusion that the
plea agreement did not obligate the Government to move for the
third-level reduction.2
    1
     Section 5K1.1 is structured similarly to § 3E1.1(b) and provides, in
relevant part, "Upon motion of the government stating that the defendant
has provided substantial assistance in the investigation or prosecution of
another person who has committed an offense, the court may depart from
the guidelines."
   2
     In response to questions from the panel at oral argument, Chase
seemed to argue, for the first time, that the Government had a duty inde-
pendent of the plea agreement to move for the third-level reduction since
Chase timely notified the Government of his intent to plead guilty. See
United States v. Richins, 429 F. Supp. 2d 1259, 1262-65 (D. Utah 2006)
(ruling that Government’s refusal to move for additional one-level reduc-
tion for acceptance of responsibility could not properly be based on its
view that defendant had not really accepted responsibility when defen-
dant timely notified authorities regarding her intention to plead guilty).
But see United States v. Moreno-Trevino, 432 F.3d 1181, 1187 (10th Cir.
2005) (holding that the district court did not err by not requiring the gov-
ernment to make a § 3E1.1(b) motion because the government’s refusal
to do so was "supported by its legitimate interest in reinforcing the prin-
ciple within the criminal community that prosecutors will file
acceptance-of-responsibility motions only for defendants who fully
cooperate and intend to abide by their plea agreements, supervised
release conditions, and federal law relating to their offenses of convic-
tion" (citation & internal quotation marks omitted)); cf. United States v.
Butler, 272 F.3d 683, 687 (4th Cir. 2001) (holding that government was
not required to file a substantial assistance motion under U.S.S.G.
§ 5K1.1 when the "government conceded both that [the defendant] ren-
dered substantial assistance and that its reason for refusing to file a
downward departure motion was based upon alleged acts of wrongdoing
that occurred after he rendered substantial assistance—namely, threats he
made on the lives of co-defendants while incarcerated" in part because
the "government’s interest in deterring a defendant from threatening the
life of a co-defendant" was legitimate). Because Chase did not raise this
argument in his brief, it is waived. See United States v. Leeson, 453 F.3d
631, 638 n.4 (4th Cir. 2006); cf. Hunt v. Nuth, 57 F.3d 1327, 1338 (4th
Cir. 1995) ("[A]ppellate courts generally will not address new arguments
raised in a reply brief because it would be unfair to the appellee and
would risk an improvident or ill-advised opinion on the legal issues
raised.").
                        UNITED STATES v. CHASE                         7
                                  III.

   Chase next argues that the district court erred in ruling that it
lacked authority to grant the third-level reduction in the absence of a
Government motion. We disagree.

   U.S.S.G. § 3E1.1(b) plainly states that a district court may grant the
third-level reduction "upon motion of the government." Indeed, Con-
gress directly amended a previous version of this guideline that
allowed for the third-level reduction without a government motion.
See Prosecutorial Remedies and Other Tools to end the Exploitation
of Children Today Act of 2003, Pub. L. No. 108-21 § 401(g), 117
Stat. 650, 671-72 (2003). The commentary to the amended version
provides, "Because the Government is in the best position to deter-
mine whether the defendant has assisted authorities in a manner that
avoids preparing for trial, an adjustment under subsection (b) may
only be granted upon a formal motion by the Government at the time
of sentencing." U.S.S.G. § 3E1.1, comment. (n.6) (emphasis added).
This language notwithstanding, Chase, relying on United States v.
Catala, 134 Fed. Appx. 617, 623 (4th Cir. 2005), argues that a Gov-
ernment motion is no longer required in order to authorize the addi-
tional reduction now that United States v. Booker, 543 U.S. 220
(2005), has rendered the guidelines advisory only. That is incorrect.3

   "That the guidelines are non-binding in the wake of Booker does
not mean that they are irrelevant to the imposition of a sentence."
United States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006). Rather,
the first step in the sentencing process remains to "correctly deter-
mine, after making appropriate findings of fact, the applicable guide-
line range." Id. (emphasis added). Because the guidelines plainly
authorize the third-level reduction only upon the Government’s
motion, the district court was correct not to grant the reduction in the
absence of such a motion. See United States v. Smith, 429 F.3d 620,
628 (6th Cir. 2005) (holding that government motion is required for
§ 3E1.1(b) reduction even after Booker).4
  3
    Because Catala is unpublished, it does not constitute binding prece-
dent. See Hogan v. Carter, 85 F.3d 1113, 1118 (4th Cir. 1996).
  4
    We emphasize that our holding that the district court lacks authority
to grant a § 3E1.1(b) reduction absent a Government motion does not
8                       UNITED STATES v. CHASE
                                  IV.

   Chase finally argues that under Apprendi v. New Jersey, 530 U.S.
466 (2000), his prior convictions may not be used to enhance his sen-
tence under the career offender guideline. Chase does not deny that
proof of his prior convictions falls within the prior-conviction excep-
tion to Apprendi, see Almendarez-Torres v. United States, 523 U.S.
224, 226 (1998), but contends that the overruling of Almendarez-
Torres may be imminent, see Shepard v. United States, 544 U.S. 13,
27-28 (2005) (Thomas, J., concurring in part and concurring in the
judgment) ("Almendarez-Torres . . . has been eroded by this Court’s
subsequent Sixth Amendment jurisprudence, and a majority of the
Court now recognizes that Almendarez-Torres was wrongly
decided."). Nevertheless, until such overruling occurs, we must fol-
low the decision when it controls. See Agostini v. Felton, 521 U.S.
203, 237 (1997) (reserving to the Supreme Court the "prerogative of
overruling its own decisions" even if the ruling "appears to rest on
reasons rejected in some other line of decisions" (internal quotation
marks omitted)); United States v. Cheek, 415 F.3d 349, 352-53 (4th
Cir. 2005) ("Even were we to agree with [the] prognostication that it
is only a matter of time before the Supreme Court overrules
Almendarez-Torres, we are not free to overrule or ignore the Supreme
Court’s precedents.").

                                  V.

    In sum, for the foregoing reasons, Chase’s sentence is affirmed.

                                                          AFFIRMED

foreclose the possibility that the Government could be required to make
such a motion, for example, if its refusal to do so were based on an
unconstitutional motive. See United States v. Moreno-Trevino, 432 F.3d
1181, 1186 (10th Cir. 2005).